Exhibit 10.53
(NAVISITE LOGO) [b77753b7775301.gif]
Personal & Confidential
August 27, 2009
Mr. Mark Zingale
36 Elmwood Place
Short Hills, NJ 07078
Re: Offer of Employment
Dear Mark:
NaviSite, Inc. (“NaviSite”) is pleased to extend an offer of employment to you
for the position of General Counsel. In this position, you will report directly
to Arthur Becker, CEO. The bi-weekly base salary for this position is $9,230.76
(equivalent to $240,000 on an annualized basis), less applicable withholding.
Additionally, in this position you will be eligible to participate in a bonus
plan with on target earnings of up to 35% of your annualized base salary. 50% of
this bonus will be based upon attainment of set Corporate EBITDA targets and the
remaining 50% will be based upon attainment of defined MBOs. You will receive a
prorated bonus for performance both below and above the achievement of Corporate
EBITDA and your MBO targets. Of the up to 50% to be received upon attainment of
defined MBOs, 2/7th of such target MBO bonus shall be received upon the closing
of each of the proposed asset sales; provided that you are employed by NaviSite
on the date of the closing of each such asset sale. A detailed document will be
provided to you separately which will address the specific terms and conditions
of your bonus plan, which will be consistent with historical practices of
NaviSite. This position is classified as exempt from the FLSA overtime pay
requirements. Your salary will be reviewed by the Chief Executive Officer, Board
of Directors or Governance, Nominating and Compensation Committee of NaviSite’s
Board of Directors from time to time (but not less frequently than annually);
provided that, subject to the approval of the Governance, Nominating and
Compensation Committee of NaviSite’s Board of Directors, your annual salary
shall be increased to $250,000 no later than the first anniversary of your first
day of employment provided that you are still employed by NaviSite.
This offer of employment with NaviSite is contingent upon the successful
completion of our standard reference checking process and background check with
results that are determined, at the sole discretion of NaviSite, to be
satisfactory. The receipt of responses for such information may be received by
NaviSite post hire.
You will have such duties, authorities and responsibilities as are commensurate
with your position as General Counsel.
Stock Options Plan:
As an employee of NaviSite you are eligible for participation in NaviSite’s
Amended and Restated Stock Incentive Plan.
400 Minuteman Road
Andover, MA 01810
p 978.682.8300
f 978.688.8100
www.navisite.com

 



--------------------------------------------------------------------------------



 



Mr. Mark Zingale
Page 2
August 27, 2009
Subject to the approval of the Governance, Nominating and Compensation Committee
of NaviSite’s Board of Directors, you will be granted an option to purchase
100,000 shares of NaviSite’s common stock in accordance with NaviSite’s 2003
Amended and Restated Stock Incentive Plan, as amended. The vesting schedule will
be set forth in the Stock Option Agreement, which will be NaviSite’s standard
form thereof, and such option shall vest and become exercisable as to 25% of the
original number of shares on the six-month anniversary from date of grant and
thereafter as to an equal number of shares monthly over the subsequent
36 months; provided that you are employed by NaviSite on each such vesting date.
The exercise price shall equal the closing price of NaviSite’s common stock on
your first day of employment with NaviSite. The option will be governed by and
subject to the terms, conditions and termination provisions of NaviSite’s
standard form of Stock Option Agreement, which you will be required to sign in
connection with the issuance of your option.
Benefits:
NaviSite provides a variety of group benefits for regular employees (full or
part-time working at least 30 hours per week). Benefits may include, but are not
limited to medical, dental, 401(k), flexible spending accounts, employee
assistance program, life insurance and accidental death and dismemberment.
Eligible regular employees may participate as of their date of hire. NaviSite
will also pay any necessary professional licensing fees, bar-association
membership fees and reasonable and approved expenses associated with requisite
continuing legal education in order for you to remain in good standing as an
attorney in the State of New York and the State of New Jersey. You will be
promptly reimbursed for reasonable, documented out-of-pocket expenses, including
travel (including to NaviSite’s offices other than the NaviSite office which
constitutes your principal place of employment), incurred in connection with
your services to NaviSite, in accordance with NaviSite’s policies.
Paid Time Off
In order to allow employees the greatest possible control of their time,
NaviSite currently has a combined program of paid time off as detailed in your
new-hire packet. Currently, each new employee begins to accrue paid time off
immediately; provided that your annual paid time off shall be no less than
fifteen days per year (pro rated for any partial year of employment in
accordance with NaviSite’s policies).
A comprehensive benefits information package is available for you to view and
print. Please see the enclosed Navisite Benefit Enrollment Letter to get
started. This link will provide extensive details on your eligibility,
enrollment and coverage, if you have any questions, Dixie Fugere, our HR
Administrator is able to assist you. She can be reached at (978) 946-5868 or
dfugere@navisite.com.
NaviSite reserves the right to revise or discontinue any or all of its benefit
plans, at any time, in NaviSite’s sole discretion.
As an employee of NaviSite, you will be provided with a copy of NaviSite’s
Employee Handbook, outlining personnel policies and procedures. You will be
required to read this material thoroughly, and sign and return the “Receipt and
Acknowledgement of NaviSite’s personnel policies and procedures” within
(3) three days of your start date with NaviSite. Any questions regarding
NaviSite policy should be directed to your Human Resources Business Partner for
clarification.

 



--------------------------------------------------------------------------------



 



Mr. Mark Zingale
Page 3
August 27, 2009
Your employment with NaviSite is “at-will”, meaning you or NaviSite may
terminate your employment at anytime, for any reason, or for no reason and is
also contingent upon the following:

  •   Signing NaviSite’s Non-Compete Agreement, Employee Inventions and
Proprietary Rights Assignment Agreement, Code of Business Conduct and Ethics,
and Anti-Harassment Policy Acknowledgement.     •   Submitting satisfactory
proof of your identity and legal authorization to work in the United States (as
required by the immigration and Control Act of 1986). The enclosed sheets
specify the types of documents that may be submitted as proof. You must exhibit
originals of these document(s) within the first three (3) business days of your
start date with NaviSite. Non-compliance with the I-9 requirements may include
disciplinary action up to and including termination of employment.

To confirm your acceptance of this offer, please sign and return one copy of
this letter, along with NaviSite’s Non-Compete Agreement, Employee Inventions
and Proprietary Rights Assignment Agreement, Code of Business Conduct and
Ethics, and Anti-Harassment Policy Acknowledgement to me by Monday, August 31,
2009, signifying your acceptance and your intention to begin employment on or
before Tuesday, September 8, 2009. If we do not hear from you by Monday,
August 31, 2009, we will assume you have declined our offer of employment.
NaviSite reserves the right to withdraw this offer at anytime prior to receipt
of your signed offer letter.
We look forward to your becoming a part of the NaviSite team!
Sincerely,
/s/ Cheryl Brody
 
Cheryl Brody
VP, Human Resources
(978) 946-8713

         
 
       
/s/ Mark Zingale
  August 28, 2009   August 31, 2007
 
       
Mark Zingale
  Date   Start Date


 



--------------------------------------------------------------------------------



 



Mr. Mark Zingale
Page 4
August 27, 2009
ADDENDUM FOR REGULAR EXEMPT EMPLOYEE:
If you accept employment with NaviSite it is very important that you submit your
new hire documentation on or before your start date in the enclosed envelope.
NaviSite will need the following:

  1.   New Hire Check List     2.   Offer letter signed by you     3.   Employee
Invention & Proprietary Rights     4.   Non-Compete Agreement     5.   Code of
Business Conduct & Ethics     6.   Anti Harassment Policy Acknowledgement     7.
  I-9 form (Must be completed with authorized NaviSite employee/HRBP within
first three (3) days of employment)     8.   W-4 form     9.   State
withholdings (if Applicable)     10.   Employment Application     11.   Kroll
Background Check Authorization     12.   Equal Employment Opportunity Form    
13.   Direct Deposit (Must be completed even if employee does not elect direct
deposit, (check NO)).     14.   Emergency Contact information     15.   Handbook
Receipt & Acknowledgement     16.   Payroll Deduction Form     17.   Blue Cross
/ Blue Shield — HMO/PPO Enrollment     18.   MetLife Dental Enrollment     19.  
Unum Insurance Group Life Enrollment     20.   Unum Group Additional Life
(Optional) Enrollment     21.   401K Beneficiary Form     22.   FSA Enrollment
Form

 